                                IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

    VIVEK LAKHUMNA,
                                                                  MEMORANDUM DECISION
                              Plaintiff,                          & ORDER TO CURE DEFICIENT
                                                                  FOURTH AMENDED COMPLAINT
    v.

    SGT. MESSENGER at al.,                                         Case No. 4:18-CV-81-DN
                              Defendants.                          District Judge David Nuffer



         Plaintiff, Vivek Lakhumna, brings this pro se civil-rights action, see 42 U.S.C.S. § 1983

(2019),1 in forma pauperis, see 28 id. § 1915. Having now screened the Fourth Amended

Complaint, (Doc. No. 23), under its statutory review function,2 the Court orders Plaintiff to file a

fifth amended complaint to cure deficiencies before further pursuing claims.


1
  The federal statute creating a “civil action for deprivation of rights” reads, in pertinent part:
                    Every person who, under color of any statute, ordinance, regulation, custom, or
                    usage, of any State or Territory . . ., subjects, or causes to be subjected, any
                    citizen of the United States or other person within the jurisdiction thereof to the
                    deprivation of any rights, privileges, or immunities secured by the Constitution
                    and laws, shall be liable to the party injured in an action at law, suit in equity, or
                    other proper proceeding for redress, except that in any action brought against a
                    judicial officer for an act or omission taken in such officer’s judicial capacity,
                    injunctive relief shall not be granted unless a declaratory decree was violated or
                    declaratory relief was unavailable.
42 U.S.C.S. § 1983 (2019).
2
  The screening statute reads:
                         (a) Screening.—The court shall review . . . a complaint in a civil action in
                    which a prisoner seeks redress from a governmental entity or officer or
                    employee of a governmental entity.
                         (b) Grounds for dismissal.—On review, the court shall identify cognizable
                    claims or dismiss the complaint, or any portion of the complaint, if the
                    complaint—
                                   (1) is frivolous, malicious, or fails to state a claim upon which
                              relief may be granted; or
                                   (2) seeks monetary relief from a defendant who is immune from
                              such relief.
28 U.S.C.S. § 1915A (2019).
                   FOURTH AMENDED COMPLAINT’S DEFICIENCIES

Fourth Amended Complaint:

(a) does not properly affirmatively link Defendants to civil-rights violations (e.g., Sgt.
Messenger).

(b) is not on the form complaint required by the Court.

(c) does not appear to state a proper legal-access claim. (See below.)

(d) is perhaps supplemented with claims from complaints filed before the Fourth Amended
Complaint, which claims should be included in the fifth amended complaint, if filed, and will not
be treated further by the Court unless properly included.

                                  GUIDANCE FOR PLAINTIFF

        Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain "(1) a

short and plain statement of the grounds for the court's jurisdiction . . .; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand for the

relief sought." Rule 8's requirements mean to guarantee "that defendants enjoy fair notice of

what the claims against them are and the grounds upon which they rest." TV Commc'ns Network,

Inc. v ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991).

        Pro se litigants are not excused from complying with these minimal pleading demands.

"This is so because a pro se plaintiff requires no special legal training to recount the facts

surrounding his alleged injury, and he must provide such facts if the court is to determine

whether he makes out a claim on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). Moreover, it is improper for the Court "to assume the role of advocate for

a pro se litigant." Id. Thus, the Court cannot "supply additional facts, [or] construct a legal

theory for plaintiff that assumes facts that have not been pleaded." Dunn v. White, 880 F.2d

1188, 1197 (10th Cir. 1989).


                                                                                                     2
        Plaintiff should consider these general points before filing an amended complaint:

        (1) The revised complaint must stand entirely on its own and shall not refer to, or

incorporate by reference, any portion of the original complaint(s). See Murray v. Archambo, 132

F.3d 609, 612 (10th Cir. 1998) (stating amended complaint supersedes original). The amended

complaint may also not be added to after it is filed without moving for amendment.3

        (2) The complaint must clearly state what each defendant--typically, a named government

employee--did to violate Plaintiff's civil rights. See Bennett v. Passic, 545 F.2d 1260, 1262-63

(10th Cir. 1976) (stating personal participation of each named defendant is essential allegation in

civil-rights action). "To state a claim, a complaint must 'make clear exactly who is alleged to

have done what to whom.'" Stone v. Albert, 338 F. App’x 757, (10th Cir. 2009) (unpublished)

(emphasis in original) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)).

Plaintiff should also include, as much as possible, specific dates or at least estimates of when

alleged constitutional violations occurred.

        (3) Each cause of action, together with the facts and citations that directly support it,

should be stated separately. Plaintiff should be as brief as possible while still using enough words

to fully explain the “who,” “what,” “where,” “when,” and “why” of each claim.


3
 The rule on amending a pleading reads:
                  (a) Amendments Before Trial.
                          (1) Amending as a Matter of Course. A party may amend its pleading
                          once as a matter of course within:
                                   (A) 21 days after serving it, or
                                   (B) if the pleading is one to which a responsive pleading is
                                   required, 21 days after service of a responsive pleading or 21
                                   days after service of a motion under Rule 12(b), (e), or (f),
                                   whichever is earlier.
                          (2) Other Amendments. In all other cases, a party may amend its
                          pleadings only with the opposing party’s written consent or the court’s
                          leave. The court should freely give leave when justice so requires.
Fed. R. Civ. P. 15.



                                                                                                    3
       (4) Plaintiff may not name an individual as a defendant based solely on his or her

supervisory position. See Mitchell v. Maynard, 80 F.2d 1433, 1441 (10th Cir. 1996) (stating

supervisory status alone does not support § 1983 liability).

       (5) Grievance denial alone with no connection to “violation of constitutional rights

alleged by plaintiff, does not establish personal participation under § 1983." Gallagher v.

Shelton, No. 09-3113, 2009 U.S. App. LEXIS 25787, at *11 (10th Cir. Nov. 24, 2009).

       (6) “No action shall be brought with respect to prison conditions under . . . Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C.S. § 1997e(a) (2019). However, Plaintiff need

not include grievance details in the complaint. Exhaustion of administrative remedies is an

affirmative defense that must be raised by Defendants. Jones v. Bock, 549 U.S. 199, 216 (2007).

                                           • Legal Access

       The Court notes that Plaintiff's claim(s) may involve legal access. As Plaintiff fashions

the amended complaint, Plaintiff should keep in mind that it is well-recognized that prison

inmates "have a constitutional right to 'adequate, effective, and meaningful' access to the courts

and that the states have 'affirmative obligations' to assure all inmates such access." Ramos v.

Lamm, 639 F.2d 559, 583 (10th Cir. 1980). In Bounds v. Smith, 430 U.S. 817 (1977), the

Supreme Court expounded on the obligation to provide legal access by stating "the fundamental

constitutional right of access to the courts requires prison authorities to assist inmates in the

preparation and filing of meaningful legal papers by providing prisoners with adequate law

libraries or adequate assistance from persons trained in the law." Id. at 828 (footnote omitted &

emphasis added).



                                                                                                       4
       However, to successfully assert a constitutional claim for denial of access to courts, a

plaintiff must allege not only inadequacy of the library or legal assistance provided but also "that

the denial of legal resources hindered [the plaintiff's] efforts to pursue a nonfrivolous claim."

Penrod v. Zavaras, 84 F.3d 1399, 1403 (10th Cir. 1996) (emphasis added); Carper v. Deland, 54

F.3d 613, 616 (10th Cir. 1995). In other words, a plaintiff must show that “denial or delay of

access to the court prejudiced h[er] in pursuing litigation." Treff v. Galetka, 74 F.3d 191, 194

(10th Cir. 1996). Moreover, the non-frivolous litigation involved must be "habeas corpus or civil

rights actions regarding current confinement." Carper, 54 F.3d at 616; accord Lewis v. Casey,

518 U.S. 343, 353-55 (1996).

                                              ORDER

       IT IS HEREBY ORDERED that:

(1) Plaintiff must within thirty days cure the Complaint’s deficiencies noted above by filing a

document entitled, “Fifth Amended Complaint.” All defendants and claims should be included in

a fifth amended complaint, if filed, and will not be treated further by the Court unless properly

included. This is the second and FINAL order allowing Plaintiff to cure deficiencies. If a fifth

amended complaint is filed, the Court will screen it for dismissal or service of process.

(2) The Clerk's Office shall mail Plaintiff the Pro Se Litigant Guide with a blank-form civil-

rights complaint which Plaintiff must use if Plaintiff wishes to pursue an amended complaint.

(3) If Plaintiff fails to timely cure the above deficiencies according to this Order's instructions,

this action will be dismissed without further notice.

(4) Plaintiff shall not try to serve Fifth Amended Complaint on Defendants; instead the Court

will perform its screening function and determine itself whether the amended complaint warrants



                                                                                                       5
service. No further motion for service of process is needed. See 28 U.S.C.S. § 1915(d) (2019)

(“The officers of the court shall issue and serve all process, and perform all duties in [in forma

pauperis] cases.”).

(5) Plaintiff's motion for preliminary injunctive relief is DENIED as moot. (See Doc. No. 25.)

The motion requested that a county jail serve him a proper religious diet. Plaintiff has since

moved to another institution.

                       DATED this 27th day of December, 2019.

                                              BY THE COURT:



                                              JUDGE DAVID NUFFER
                                              United States District Court




                                                                                                     6
